Title: To George Washington from John Fitzgerald and William Hartshorne, 21 January 1785
From: Fitzgerald, John,Hartshorne, William
To: Washington, George



Sir
Alexandria [Va.] Jany 21st 1785

We are duly honor’d with your letter of 18th Inst. with the Virginia Bill & other enclosures the Bill we have put into the Printer’s hands & order’d him to strike one Hundred Copies which we expect will be compleated by monday next at which time we intend to forward Copies to the Managers at Richmond & Winchester—Mr Richards has promis’d to be very carefull of the Original.
We now return you all the other papers & would wish to know how many of the printed Copies we shall send to you as we are fully of opinion that the notification to the executive of Maryland will come with greater propriety from you than us.
We have taken a full comparative view of the Bills pass’d in each State, & find no difference except what we have noted on the other side—some of which we are induced to believe have happen’d thro’ mistake & the only one that appears essential is that respecting the width of Ground in which we are of opinion that the Maryland resolution is the most eligible.
We have given the Bill only to the Printer, should you be of opinion that any of the resolutions sent by Mr Maddeson &

number’d 1. 2 & 3 should be printed you will please return such to us & they shall be added.
We have full confidence that through the course of this Business you will be pleased to assist us with your kind advice in any matters which may occur to you. We have the honor to be with the highest respect & Esteem Sir your mo. Obedt Servants

John FitzgeraldWm Hartshorne

